Citation Nr: 0309069	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  98-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for fatigue, claimed in 
the alternative as undiagnosed illness manifested by 
fatigue.  


(The claim of entitlement to service connection for 
headaches, claimed in the alternative as undiagnosed illness 
manifested by headaches will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977 and from January 1991 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In June 1999, the Board remanded this matter to the RO for 
further development.  This claim has been returned to the 
Board for appellate review.  

As to the claim of entitlement to service connection for 
headaches, claimed in the alternative as undiagnosed illness 
manifested by headaches, the Board notes that additional 
development is required.  38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002.  After giving the notice and reviewing the 
veteran and/or his representative's response to the notice, 
the Board will prepare a separate decision addressing of this 
issue.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theatre 
of operations during the Persian Gulf War.  

2.  The claim of entitlement to service connection for 
disability due to undiagnosed illness manifested by fatigue 
is a claim for which the veteran has an established 
diagnosis.  

3.  Carcadian rhythm sleep disorder did not result from 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  There is no entitlement under the law for the claim of 
entitlement to service connection for disability due to 
undiagnosed illness manifested by fatigue.  38 U.S.C.A. 
§§ 1117 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.317 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).   

2.  The veteran is not entitled to service connection for 
circadian rhythm sleep disorder on a direct basis.  
38 U.S.C.A. § 1110, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed claims for service 
connection in July 1996, and there is no issue as to 
provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In August 1996, VA contacted that the veteran and requested 
that he submit evidence to support his claim.  The veteran 
was asked to provide medical evidence in his possession from 
the time he began active duty in the Persian Gulf War.  The 
veteran was informed that the evidence could include service 
medical records, medical evidence that he received from the 
time he left the Persian Gulf including reports or statements 
from doctors, hospitals, laboratories, medical facilities, 
mental health clinics, X-rays, or physical therapy records.  
If he participated in a Persian Gulf Health Registry 
Examination, the veteran was asked to advise VA of such.  The 
veteran was also asked to submit any nonmedical evidence that 
was written or could be verified.  This evidence could 
include records or reports of time he lost from work, changes 
in his physical appearance and abilities, and changes in his 
mental or emotional attitude.  The veteran was informed that 
he could submit statement from persons who knew him during 
the Persian Gulf War or after his military service, and who 
had personal knowledge of his disability.  

In a statement in support of claim received in March 1997 
(which was also accepted as the veteran's notice of 
disagreement with the RO October 1996 denial of the claims on 
appeal), the veteran identified VA medical records that had 
not been associated with the claims file.  The RO obtained 
and associated those records with the claims file (however 
they reflect treatment for disabilities unrelated to the 
issue on appeal.  

In the June 1999 remand, the Board discussed the evidence 
necessary to substantiate the veteran's claim.  Specifically, 
the Board directed the RO to provide the veteran an 
examination to determine the nature and etiology of the 
veteran's claimed disability.  In a letter dated in July 
1999, the RO informed the veteran that an examination was 
going to be scheduled with respect to his appeal.  He was 
advised that the VA medical center would notify him of the 
time and place to report.  

The Board notes that it does not appear that the RO fully 
informed the veteran and his representative of the provisions 
of the VCAA.  However, the RO developed this claim consistent 
with those provisions.  The disposative issue in this case is 
whether service connection is warranted.  The RO has obtained 
the service medical records and specific VA medical evidence 
identified by the veteran and has also obtained VA 
examinations pertinent to this appeal and has associated them 
with the record.  In addition, the veteran has been afforded 
an opportunity to submit evidence in support of his claim.  
Neither the veteran nor his representative has identified 
additional sources of evidence that could furnish evidence 
specifically relevant to the issue before the Board.  

Although the RO has notified the veteran which specific 
evidence, if any, will be obtained by the claimant, the RO 
did not specifically delineate which evidence, if any, will 
be obtained by VA pursuant to Quartuccio v. Principi, supra.  
It does not appear that the veteran is receiving treatment 
for fatigue outside of VA, and it appears that all pertinent 
VA medical records have been obtained.  Any failure to 
provide notice under Quartuccio is, at most, harmless error.  
Rigidly following the demands of Quartuccio in this case 
merely exalts form over substance and serves no purpose 
beneficial to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The record, on whole, shows that 
VA has informed the veteran of the type of information and 
evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
Service medical records and VA medical records pertaining to 
this matter have been obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran an examination in August 
1999.  The examination reports contained adequate clinical 
findings and opinions pertinent to the issues of service 
connection for fatigue, claimed in the alternative as 
undiagnosed illness manifested by fatigue.  As noted 
previously, further development with respect to the issue of 
entitlement to service connection for headaches, claimed in 
the alternative as undiagnosed illness manifested by 
headaches, is warranted.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO. While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).



II.  Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease or diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

VA shall pay compensation in accordance with chapter 11 of 
title 38, U.S. Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as, but not limited to, fatigue, signs 
or symptoms involving skin, headache, muscle pain, joint 
pain, neurological signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders, 
provided that such disability: (i) became manifest either 
during active military service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117(a); 38 C.F.R. § 3.317(a)(1), (b).  

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
That law amended various provisions of the 38 U.S.C.A. 
§ 1117, which became effective March 1, 2002.  Expansion Act 
of 2001, Pub.L. 107-103,§ 202 (Dec. 21, 2001); 38 U.S.C.A. 
§§ 1117, 1118 (West 2002).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Where 
the amended law expressly provides an effective date and does 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended law prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

The change in 38 U.S.C.A. § 1117 primarily adds disorders as 
indicated below, that may be considered under this provision.  
The veteran's claim for service connection for fatigue was 
included in the previous provisions of 38 U.S.C.A. § 1117.  
Thus, the veteran has not been prejudiced by applying the new 
law in the first instance.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

38 U.S.C.A. § 1117(a), now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  A whole new subsection (g) was added 
to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue, (2) 
Unexplained rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs. 38 C.F.R. § 3.317(c).

Fatigue

Service medical records of the veteran's first period of 
service and his second period of service in the Persian Gulf 
are negative for complaints, or findings, or complication 
manifested by fatigue.  

VA outpatient treatment records dated in April 1994 reflect 
that the veteran complained of always feeling tired.  The 
diagnosis included history of Crohn's disease.  In June 1995, 
the veteran complained of fatigue and insomnia after 
returning from the Gulf War.  The assessment was hypertension 
and Crohn's disease.  

During a VA neuropsychiatric examination dated in April 1998, 
the examiner observed that the veteran appeared to be visibly 
fatigued, and the veteran admitted that he was tired.  The 
veteran underwent a number of psychological studies.  There 
were no specific findings entered with respect to the issue 
of fatigue.  The report of a psychological evaluation also 
dated in April 1998 reflects that the veteran reported having 
a sleep dysfunction and waking up feeling tired.  He reported 
that the condition started in 1990 or 1991.  However, the 
veteran indicated that he did not remember much about the 
disorder and did not receive any feed back in regard thereto.  
At the conclusion of a mental status evaluation, the examiner 
diagnosed the veteran as having dysthymia.  

Pursuant to the June 1999 remand, the veteran underwent a VA 
examination in August 1999 for the purpose of determining the 
development and etiology of the veteran's fatigue.  The 
veteran reported that he was employed as a general expeditor 
for the United States Postal Service.  He indicated that he 
been with the Postal Service since June 1986 and that he has 
worked the night shift since (11:00 p.m. to 7:30 a.m.) since 
November 1998.  The veteran reported a history of a sleeping 
disorder.  The veteran indicated that he usually sleeps about 
three to six hours a night and that his sleep is easily 
disturbed.  Because of his lack of sleep, the veteran 
indicated that he would get tired at work.  The examiner 
reported that fatigue or energy loss was not among the 
veteran's primary complaints.  After reviewing the veteran's 
claims file and examining the veteran, the examiner opined: 

[t]he most parsimonious explanation for fatigue . . 
. reported by the veteran may be related to his 
chronic sleep disturbances which are in turn perhaps 
largely influenced by his failure to adjust to his 
work schedule and other environmental factors.   

The examiner diagnosed the veteran as having circadian rhythm 
sleep disorder, shift work type.   

In this matter, the veteran asserts the he is entitled to 
service connection for fatigue pursuant to 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 and, in the alternative, on a 
direct basis.  The veteran maintains that he developed the 
disorder as a result of his exposure to chemical elements 
while serving during the Persian Gulf War.  

However, the medical evidence does not support the veteran's 
contentions.  Significantly, the VA examiner in August 1999 
associated the veteran's fatigue with circadian rhythm 
disorder, shift work type.  In that a recognized diagnosis of 
circadian rhythm disorder has been rendered in this matter, 
there is no legal entitlement to the claim of entitlement to 
service connection for fatigue as an undiagnosed illness.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).   

Moreover, service connection for disability manifested by 
fatigue, namely circadian rhythm disorder, is not warranted 
on a direct basis either.  There is no medical evidence 
associating the disorder with service.  The VA examiner in 
September 1999 associated the disorder with the veteran's 
inability to adjust to his work schedule and environmental 
factors.  Therefore, service connection is not warranted.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Having reached the above conclusions, the Board has 
considered the veteran's contentions that his disorder was 
caused by his service in the Persian Gulf.  Lay persons such 
as the veteran are not qualified to furnish medical opinions 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's belief that a relationship 
exists between his claimed disability and his military 
service cannot serve to prove that the disability was 
incurred in or aggravated by service.  

For reasons and bases provided above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for fatigue on a direct basis, 
or, in the alternative, as a disability due to undiagnosed 
illness.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2002).  


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for fatigue, claimed in the alternative as 
undiagnosed illness manifested by fatigue, is denied.  



                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

